Appeal by the defendant, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered November 12, 2002, as, upon convicting him of sexual abuse in the first degree (three counts) and assault in the third degree, upon his plea of guilty, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the judgment is affirmed insofar as appealed from.
Contrary to the defendant’s contentions, the Supreme Court’s determination designating him a level three sex offender was supported by clear and convincing evidence, and should not be disturbed (see Correction Law § 168-n [3]; People v Angelo, 3 AD3d 482 [2004]; People v Hampton, 300 AD2d 641 [2002]). H. Miller, J.P., Adams, Townes and Mastro, JJ., concur.